     Case 1:20-cv-01133-DAD-BAM Document 204 Filed 12/02/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIKA MENDOZA, et al.,                             No. 1:20-cv-01133-DAD-BAM
12                       Plaintiffs,
13              v.                                       ORDER GRANTING REQUEST TO SEAL
14    ELECTROLUX HOME PRODUCTS                           (Doc. No. 197)
      INC., et al.,
15
                         Defendants.
16

17

18           On November 30, 2020, defendant Sharp Appliances Thailand Limited filed a motion to

19   dismiss in this action. (Doc. No. 198.) In connection with that motion, defendant filed a notice of

20   a request to file a document under seal pursuant to Local Rule 141. (Doc. No. 197.) Having

21   reviewed the document that defendant seeks to have sealed, the court will grant defendant’s

22   request.

23                                          LEGAL STANDARD

24           All documents filed with the court are presumptively public. San Jose Mercury News,

25   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

26   /////

27   /////

28   /////
                                                        1
     Case 1:20-cv-01133-DAD-BAM Document 204 Filed 12/02/20 Page 2 of 4


 1   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”).1

 2   “Historically, courts have recognized a ‘general right to inspect and copy public records and

 3   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

 4   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 5   597 & n.7 (1978)).

 6           Two standards generally govern requests to seal documents. Pintos v. Pac. Creditors

 7   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010).

 8                  [J]udicial records attached to dispositive motions [are treated]
 9                  differently from records attached to non-dispositive motions. Those
                    who seek to maintain the secrecy of documents attached to
10                  dispositive motions must meet the high threshold of showing that
                    “compelling reasons” support secrecy. A “good cause” showing
11                  under Rule 26(c) will suffice to keep sealed records attached to non-
                    dispositive motions.
12

13   Kamakana, 447 F.3d at 1180 (citations omitted). The reason for the two different standards is
14   that “[n]ondispositive motions are often unrelated, or only tangentially related, to the underlying
15   cause of action, and, as a result, the public’s interest in accessing dispositive materials does not
16   apply with equal force to non-dispositive materials.” Pintos, 605 F.3d at 678 (internal quotation
17   marks omitted).
18           Under the “compelling reasons” standard applicable to dispositive motions such as
19   defendant’s motion to dismiss:
20                  [T]he court must conscientiously balance the competing interests of
                    the public and the party who seeks to keep certain judicial records
21                  secret. After considering these interests, if the court decides to seal
                    certain judicial records, it must base its decision on a compelling
22                  reason and articulate the factual basis for its ruling, without relying
                    on hypothesis or conjecture.
23

24   Id. at 1178–79 (internal quotation marks and citations omitted). The party seeking to seal a

25   /////

26   1
       Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, a court “may order that a filing
27   be made under seal without redaction.” However, even if a court permits such a filing, it may
     “later unseal the filing or order the person who made the filing to file a redacted version for the
28   public record.” Fed. R. Civ. P. 5.2(d).
                                                       2
     Case 1:20-cv-01133-DAD-BAM Document 204 Filed 12/02/20 Page 3 of 4


 1   judicial record bears the burden of meeting the “compelling reasons” standard. Id. at 1178; see

 2   also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).2

 3           “In general, ‘compelling reasons’ sufficient to . . . justify sealing court records exist when

 4   such ‘court files might . . . become a vehicle for improper purposes,’ such as the use of records to

 5   gratify private spite, promote public scandal, circulate libelous statements, or release trade

 6   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). “The mere fact that the

 7   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

 8   further litigation will not, without more, compel the court to seal its records.” Id. The

 9   ‘compelling reasons’ standard is invoked even if the dispositive motion, or its attachments, were

10   previously filed under seal or protective order.” Id. at 1178–79.

11                                                ANALYSIS

12           Because defendant requests sealing in connection with a motion to dismiss, the

13   “compelling reasons” standard plainly applies. Even under that higher standard, however, the

14   court finds that the document in question should remain sealed. Defendant requests to file under

15   seal an unredacted version of its memorandum of law and points of authorities in support of its

16   motion to dismiss, and a publicly viewable redacted version. (Doc. No. 197 at 1–2.) Defendant

17   states that the redacted version redacts text that specifically refers to paragraph 76 of the amended

18   complaint—a paragraph that the court already ordered redacted due to it containing confidential

19   trade secret information which is not publicly available and is kept private by defendant

20   Electrolux Home Products, Inc. and its suppliers. (Doc. Nos. 189 at 3–4; 192.) By extension, the
21   court therefore finds that defendant’s unredacted memorandum should not appear on the public

22   docket. See Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (“The publication

23   of materials that could result in infringement upon trade secrets has long been considered a factor

24   that would overcome” the strong presumption in favor of access.).

25   /////

26   2
       While the terms “dispositive” and “non-dispositive” motions are often used in this context, the
27   Ninth Circuit has clarified that the “compelling reasons” standard applies whenever the motion at
     issue “is more than tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler
28   Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).
                                                        3
     Case 1:20-cv-01133-DAD-BAM Document 204 Filed 12/02/20 Page 4 of 4


 1          Here, having weighed the interests advanced by the parties in light of the public interest

 2   and the duty of the court, defendant’s request to file this document under seal pursuant to Local

 3   Rule 141 will be granted.

 4          Accordingly,

 5          1.      Defendant’s request to seal (Doc. No. 197) is granted; and

 6          2.      The court orders that the unredacted and redacted versions of defendant’s

 7                  memorandum of law and points of authorities in support of its motion to dismiss

 8                  the amended complaint be sent via email to ApprovedSealed@caed.uscourts.gov

 9                  for filing under seal on the docket.

10   IT IS SO ORDERED.
11
        Dated:     December 1, 2020
12                                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           4
